Citation Nr: 0629634	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of bursitis of right greater trochanter with 
associated muscle strain, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to October 
1976.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.     


FINDINGS OF FACT

1.	The veteran has essentially normal range of motion in her 
right hip region.

2.	Radiological evidence indicates that the veteran's right 
hip region is without abnormality.  

3.	The veteran complains of flare ups and pain in her right 
hip region.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for 
service-connected bursitis of the right greater trochanter 
with associated muscle strain, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019, 5250-5255 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for a right hip 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
the claimant to submit any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in November 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate her claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate her claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of her claim in the August 2001 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding effective dates for 
the award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in an April 2006 
Statement of the Case - following the proper VCAA notice 
letter in November 2004.  This readjudication complies with 
the remedial actions outlined in Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).  
And second, any questions as to the appropriate effective 
date to be assigned here are rendered moot.  As will be 
detailed further below, the veteran's claim will be denied 
and no effective date will be assigned.  As such, there can 
be no possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  VA must provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  In compliance with this authority, the 
RO obtained relevant medical records and provided the veteran 
with compensation examinations for her hip.  As such, VA has 
met its duty to assist as well.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The record indicates that the veteran was diagnosed soon 
after service with bursitis of the right greater trochanter.  
In September 1977, VA service connected this disorder at 10 
percent disabling.  This evaluation was later reduced to 0 
percent in an August 1979 rating decision.  Then, in the 
August 2001 rating decision currently on appeal, the RO 
increased the disability evaluation to 10 percent, effective 
the date of the veteran's increased rating claim (June 7, 
2001).  Since this decision, the veteran has argued that a 
higher disability evaluation is warranted here.  For the 
reasons set forth below, the Board disagrees.      

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran has been service connected for bursitis under 
Diagnostic Code 5019 of 38 C.F.R. § 4.71a (2005).  This 
provision states that bursitis disorders should be rated on 
limitation of motion of the affected part, or in this case, 
the hip.  Disabilities of the hip and thigh are rated under 
Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a 
(2005).  But three of these codes are not applicable here.  
There is no evidence here of ankylosis, flail hip joint, or 
malunion or nonunion of the femur.  So Diagnostic Code (DC) 
5250, which addresses disorders involving ankylosis, DC 5254, 
which addresses hip flail joint disorders, and DC 5255, which 
addresses nonunion or malunion of the femur, will not be 
addressed in this decision.  

The veteran does exhibit limitation of motion in her hip 
region so the DCs applicable in this matter are DCs 5251, 
5252, and 5253.  Under DC 5251, limitation of extension of 
the thigh to 5 degrees warrants the assignment of a 10 
percent evaluation.  Under DC 5252, a noncompensable 
disability evaluation is assigned for flexion of the thigh 
greater than 45 degrees and a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  And under DC 5253, a 10 
percent evaluation is warranted where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, 
or there is limitation of abduction and cannot cross legs.  
Where there is limitation of abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  See 38 
C.F.R. § 4.71a (2005).

The record contains reports of two recent VA compensation 
examinations in November 2004 and March 2006.  See Francisco, 
7 Vet. App. at 58.  The November 2004 examiner described the 
veteran as ambulatory with normal gait and without any 
assistive devices.  This examiner noted that the veteran's 
range of motion was adequate, limited only by pain, and that 
the veteran had palpable tenderness in the right trochanteric 
area.  This examiner found the veteran with chronic right hip 
bursitis, and that the veteran's pain was likely aggravated 
by her lumbar spine condition.  

The March 2006 examiner also found that the veteran did not 
use assistive devices.  But the examiner noted that the 
veteran complained of pain and flare ups, and had a mild 
antalgic gait favoring her right hip.  

Upon examination, the veteran complained of pain with 
palpation bilaterally in the trochantric area.  The examiner 
did not note heat, redness, or swelling.  The examiner noted 
the veteran's right hip range of motion as 0 to 90 degrees 
flexion, 0 to 30 degrees extension, 0 to 15 degrees 
abduction, 0 to 20 degrees adduction, 0 to 30 degrees 
external rotation, and 0 to 20 degrees internal rotation.  
The examiner noted the veteran's complaints of pain at the 
end points in each of these movements.  In closing his 
report, the examiner diagnosed the veteran with right hip 
bursitis, but noted that x-ray evidence indicated a normal 
right hip.        

Based on this evidence, a compensable rating based on 
limitation of motion is not warranted here under DC 5252-
5253.  Under DC 5251, a compensable evaluation is not 
warranted because the veteran has extension beyond 5 degrees.  
Under DC 5252, a compensable evaluation is not warranted 
because the veteran has flexion beyond 45 degrees.  And under 
DC 5253, a compensable evaluation is not warranted because 
the veteran has abduction beyond 10 degrees, has adduction 
from 0 to 20 degrees and can therefore move sufficiently to 
cross legs, and has rotation more than 15 degrees.  

In its August 2001 rating decision, the RO found a 10 percent 
rating appropriate given the evidence of pain and tenderness 
noted in a VA examination prior to the decision.  In the 
subsequent Statement of the Case and Supplemental Statements 
of the Case, the RO continued to cite evidence of the 
veteran's pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

But the Board finds unwarranted any additional increase here 
based on Deluca considerations such as pain, or based on an 
extraschedular basis.  The veteran accomplishes substantial 
range of motion without pain.  Besides, the 10 percent 
evaluation assigned under the Rating Schedule accounts for 
her mild limitations.  Moreover, there is no medical evidence 
of record that the veteran's hip disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

In making this decision, the Board has recognized and 
considered the veteran's statements.  But, as the veteran is 
a layperson, the Board assigns more weight to the conclusions 
derived from the medical professionals' examination reports.  
Ultimately, a layperson's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  Lay persons are not competent to 
proffer medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).  

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent, for the 
veteran's service-connected bursitis of the right greater 
trochanter with associated muscle strain, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


